Citation Nr: 0806150	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  07-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from November 1942 to 
October 1945, and is a World War II veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In December 2007 the veteran appeared at the Nashville RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

During the December 2007 hearing the veteran stated as 
followed:  "I would like to have entered into the record 
that the right eye is subject to the same condition as my 
left eye."  He added that both eyes were injured at the same 
time during service.  The issue of service connection for a 
right eye disorder, which has not been adjudicated, is 
referred back to the RO for appropriate action.

The veteran reports that he worked as a locomotive brakeman 
in the Military Railway Service in Africa in 1943.  He 
reports that the trains' engines were fired with Creosote 
blocks, and states that he was not issued protective eye 
goggles.  He says that his eyes were scalded by Creosote 
chemicals in the locomotives' smoke fumes, and adds that he 
received treatment to his eyes for several days at the 715th 
Medical Detachment.  During his December 2007 Board hearing 
he testified that the pain in his eyes was so severe that he 
was unable to shut his eyes; not even while sleeping.  He 
testified that he continued to receive treatment after 
service from a private physician before switching to the 
Nashville Veterans' Affairs Medical Center (VAMC) about 
fifteen years ago, and added that his last visit to VA for 
treatment was about two weeks prior to the Board hearing.  He 
testified that he is currently able to see "daylight and 
dark and possibly walking around vision."  

SMRs are unavailable, but DD-214 confirms the veteran's 
assignment to Company C, 715th Railway Operating Battalion 
TC.  DD-214 also confirms the award of a "European African 
Middle Eastern Service Medal with three Bronze stars."  VA 
treatment records dating from October to December 2005 
confirm surgery to the left eye for uncontrolled pigmentary 
glaucoma.

From the outset the Board notes that the veteran is competent 
to testify with regard to his in-service experiences and 
symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Board finds no reason to doubt the veracity of 
the veteran's assertions, particularly as his testimony is 
consistent with the information contained in his DD-214.  Id.  
The Board thus finds the veteran's testimony to be credible, 
and the events he describes consistent with the conditions of 
his service.  See 38 C.F.R. § 3.303(a).  Unfortunately, while 
the veteran reports the receipt of eye care treatment from VA 
since at least the past 15 years, respective records have not 
been obtained and associated with the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body).  Accordingly, this 
matter must be remanded for acquisition of all relevant VA 
medical records.  38 C.F.R. § 3.159(c)(2) (2007).  The record 
also contains no competent probative evidence of a link 
between the in-service incident and a current left eye 
disorder.  On remand the veteran should also be accorded a 
C&P examination.  See McClendon v. Nicholson, 20 Vet. App. 
79; see also 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the veteran for the names and 
addresses of all of his eye treatment 
providers since his separation from service 
(including VA treatment facilities), and the 
date or approximate date that he first began 
receiving treatment from said providers.  
The veteran should also be encouraged to 
submit any additional evidence that he may 
have in his possession pertaining to the 
issue on appeal.

2.  Request and associate with the claims 
file all medical records from the Nashville 
VAMC.  Also attempt to obtain any other VA 
and private treatment records identified by 
the veteran during the course of the remand.  

3.  Schedule the veteran for an appropriate 
examination with regard to his claim for 
service connection for a left eye disorder, 
including uncontrolled pigmentary glaucoma.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is at least as likely as not (50 
percent probability or greater) or less 
likely than not (less than a 50 percent 
probability) that a current left eye 
disorder resulted from an incident of active 
military service; including, but not limited 
to, exposure to Creosote fumes.  A complete 
rationale for all opinions must be included 
in the report of examination.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



